               Case 3:16-cv-05694-RBL Document 48 Filed 03/14/19 Page 1 of 3


 1                                                            HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8
                                               AT TACOMA
 9

10

11
     JOSEPH A. KENNEDY,                                   CASE NO. 3:16-CV-05694-RBL
12                          Plaintiff,                    STIPULATED MOTION TO LIFT THE
                    v.                                    STAY
13
     BREMERTON SCHOOL DISTRICT,                           NOTE ON MOTIONS CALENDAR:
14                                                        MARCH 14, 2019
                            Defendant.
15

16

17          Plaintiff Joseph A. Kennedy (“Coach Kennedy”) and Defendant Bremerton School District

18   (“The District”) jointly move the Court to lift the stay and to allow this case to proceed.

19          Coach Kennedy alleges that the District violated his First Amendment rights and his rights

20   under Title VII of the Civil Rights Act when the District engaged in adverse employment action

21   based on Coach Kennedy’s private religious expression. The District denies these allegations.

22          On September 19, 2016, this Court denied Coach Kennedy’s motion for a preliminary

23   injunction. ECF No. 25. The Court then stayed this case pending resolution of Coach Kennedy’s

24   appeal of that ruling, and that stay remains in place. ECF No. 34. The Ninth Circuit affirmed the


     STIPULATED MOTION TO LIFT THE STAY                               THE HELSDON LAW FIRM, PLLC
     (Case No. 3:16-CV-05694-RBL) - Page 1                                  1201 Pacific Ave., Ste. 600
                                                                                Tacoma, WA 98402
                                                                    Tel: (253) 564-1856 • Fax: (253) 649-0903
              Case 3:16-cv-05694-RBL Document 48 Filed 03/14/19 Page 2 of 3


 1   denial of the motion for a preliminary injunction on August 23, 2017. ECF No. 36. On January 22,

 2   2019, the U.S. Supreme Court denied certiorari. ECF No. 45.

 3          Now that the appeal of the denial of the motion for a preliminary injunction is complete,

 4   the parties jointly move the Court to grant the proposed order (attached) and lift the stay (ECF

 5   No. 34) to allow the case to proceed.
      Dated: March 14, 2019                              Respectfully submitted,
 6
      Hiram Sasser (pro hac vice)                         /s/ Devin S. Anderson .
 7    Michael Berry (pro hac vice)                       Devin S. Anderson (pro hac vice)
      FIRST LIBERTY INSTITUTE                            KIRKLAND & ELLIS LLP
 8    2001 West Plano Parkway, Suite 1600                1301 Pennsylvania Avenue, NW
      Plano, TX 75075                                    Washington, DC 20004
 9    Tel: (972) 941-6162                                Tel: (202) 389-5198
      Fax: (972) 423-6162                                Fax: (202) 389-5200
      hsasser@firstliberty.org                           devin.anderson@kirkland.com
10    mberry@firstliberty.org
                                                         Jeffrey Paul Helsdon
11    Anthony J. Ferate (pro hac vice)                       WSBA No. 17479
      SPENCER FANE LLP                                   THE HELSDON LAW FIRM, PLLC
12    9400 Broadway Ext, Suite 600                       1201 Pacific Ave., Ste. 600
      Oklahoma City, OK 73114                            Tacoma, WA 98402
      Tel: (405) 753-5939                                Tel: (253) 564-1856
13    AJFerate@spencerfane.com                           Fax: (253) 649-0903
                                                         jhelsdon@thehelsdonlawfirm.com
14
                                                         Counsel for Plaintiff Joseph A. Kennedy
15
                                                         /s/ Michael Barry Tierney      .
16    Paul Correa                                        Michael Barry Tierney
      TIERNEY & CORREA, P.C.                             TIERNEY & CORREA, P.C.
17    719 2nd Avenue                                     719 2nd Avenue
      Suite 701                                          Suite 701
18    Seattle, WA 98104                                  Seattle, WA 98104
      Tel: (206) 232-3074                                Tel: (206) 232-3074
19    Fax: (206) 232-3076                                Fax: (206) 232-3076
      correa@tierneylaw.com                              tierney@tierneylaw.com
20                                                       Counsel for Defendant Bremerton School
                                                         District
21

22

23

24


     STIPULATED MOTION TO LIFT THE STAY                           THE HELSDON LAW FIRM, PLLC
     (Case No. 3:16-CV-05694-RBL) - Page 2                              1201 Pacific Ave., Ste. 600
                                                                            Tacoma, WA 98402
                                                                Tel: (253) 564-1856 • Fax: (253) 649-0903
               Case 3:16-cv-05694-RBL Document 48 Filed 03/14/19 Page 3 of 3


 1                                     CERTIFICATE OF SERVICE

 2           I hereby certify that on March 14, 2019, the foregoing document was served via electronic

     filing on all counsel of record in this case.
 3

 4                                                   /s/ Devin S. Anderson      .
                                                     Counsel for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     STIPULATED MOTION TO LIFT THE STAY                            THE HELSDON LAW FIRM, PLLC
     (Case No. 3:16-CV-05694-RBL) - Page 3                               1201 Pacific Ave., Ste. 600
                                                                             Tacoma, WA 98402
                                                                 Tel: (253) 564-1856 • Fax: (253) 649-0903
